PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Thrasher						:
Application No.  15/855,736				:	ON PETITION
Filed: December 27, 2017				:
Attorney Docket No.	ThrasherUtil	


This is responsive to the communication mailed on March 1, 2021, and in supplement on May 27, 2021, that is being treated as a petition under 37 CFR 1.181 to withdraw the holding of abandonment. 

The petition under 37 CFR 1.181 is DISMISSED.  

Within two months of the mailing date of this decision, applicant may file a renewed petition under 37 CFR 1.181. Extensions of time under 37 CFR 1.136(a) are not available.

The above-identified application became abandoned on August 29, 2019, for failure to file timely and proper response to the non-final Office action mailed on May 28, 2019, that set a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available.  No reply was received.  A Notice of Abandonment was mailed on January 13, 2020.    

By the instant petition, applicant requests that the holding of abandonment be withdrawn and states, in pertinent part, that:

I am writing this letter for a withdrawal of abandonment based on failure to receive office action. I'm requesting this withdrawal of abandonment for the following:

I hired and paid for the services of attorney/agent Ruth Eure for a provisional patient and a utility (regular) patient. She was granted power of attorney and complete control to complete this process. I frequently called Ms. Eure to check on the status of my invention. As a first-time inventor, I hired and trusted Ms. Eure to complete the process. She told me to be patient, this process would take time. I reduced the frequent calling and backed off because she assured me, she would contact me when anything came up or if she needed anything. THAT DID NOT HAPPEN.

On or about 15 September 2020,1 received a call from a company who was interested in my invention. I immediately tried to reach Ms. Eure. She failed to return or respond to any of my calls. This confused me because she previously returned my calls. I later found out from the company that was interested in manufacturing my product that my patent had been abandoned by Ms. Eure. They informed me they could not move forward until my patent was removed from abandonment.

I continued calling, texting and emailing Ms. Eure seeking to resolve this problem with no response. I sent certified letters to her Colorado addresses to ensure she received them. After weeks of trying to reach her, Ms Eure said that I requested she abandon my patent. I DID NO SUCH THING. This is when I filed a complaint against her with OED. The complaint with OED is still on going. I was informed that my patient went abandon because USPTO sent Ms. Eure a letter in May of 2019 and she failed to respond. Ms Eure failed to contact me as previously agreed and she never reached out to me concerning the contact from USPTO or anything else and concerning my patient.

PLEASE REMOVE FROM ABANDONMENT.

Excerpt taken from communication filed on March 1, 2021, and in supplement on May 27, 2021, p.1..
A review of the application file history does not reveal that any reply to the non-final Office action mailed on May 28, 2019, was timely filed.  A petition to withdraw the holding of abandonment is only proper when there is some question as to whether the application is actually abandoned.  The petition to withdraw the holding of abandonment is appropriate when the applicant has either not received the Office action in question or has filed a timely response to an Office action that the USPTO indicates was not received or was not proper.  In this case, the record demonstrates that the non-final Office was mailed to the correspondence address of record, which was that of Ruth Eure whom applicant appointed attorney of record in the application. Yet, it does not appear that Eure filed a reply to the non-final Office action. As Eure was properly appointed as attorney of record in the application and Eure’s correspondence address was the correspondence address of record at the time the non-final Office action was mailed, the failure of Eure to respond to the non-final Office action, notwithstanding applicant’s intentions, would not warrant withdrawal of the holding of abandonment.  The non-final Office action mailed on May 28, 2019 made a requirement for a response and set a shortened statutory three-month period for reply.  Applicant was obligated to file a timely and proper response to the non-final Office action. Section 711.02  of the Manual of Patent Examining Procedure, citing 37 CFR 1.135(a) states, in pertinent part, that, “…an application becomes abandoned if applicant "fails to reply" to an office action within the fixed statutory period. This failure may result either from (A) failure to reply within the statutory period, or (B) insufficiency of reply, i.e., failure to file a "complete and proper reply, as the condition of the case may require" within the statutory period ( 37 CFR 1.135(b)).”   In this case, applicant failed to respond to the non-final Office action, and the application was properly held abandoned on August 29, 2019. There does not appear to be a dispute as to whether the application was properly abandoned and, as such, the petition to withdraw the holding of abandonment is improper.  The petition to withdraw the holding of abandonment is dismissed, accordingly.  
Alternatively, applicant may revive the application based on unintentional abandonment under 37 CFR 1.137(a) (FORM PTO/SB/64).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply, the required petition fee  of $525.00 (micro-entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter must be directed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office

			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB


Inquiries regarding the non-final Office action and/or responding to the non-final Office action must be directed to either the Technology Center at (571) 272-3700 or to the Office of Innovation Development at (866) 767-3848. The Office of Innovation Development may also be reached by email at innovationdevelopment@uspto.gov. Telephone inquiries specific to this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:
Copy—non-final Office action mailed on May 28, 2019
Form PTO/SB/64